DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4 January 2022 has been entered.  
Regarding the Drawing Objections, although the Applicant’s arguments were fully considered and although some of the Applicant’s arguments were persuasive, other arguments were not persuasive.  Accordingly, the grounds for Drawing Objections still stand.
Applicant’s amendments and arguments have overcome every Specification Objection.  The Specification Objections have been withdrawn.  However, the amendments that the Applicant has made to the Specification provide new grounds for an additional Specification Objection.
Applicant’s amendments have provided grounds for a new claim objection.
Applicant’s amendments and arguments have overcome every 35 USC 112(a) and (b) rejection.  However, the Applicant’s amendments have provided grounds for new 35 USC 112(b) rejections.  Accordingly, the grounds for 35 USC 112(b) rejection still stand.
Applicant’s arguments have been fully considered.  However, one of the previous identified references teaches the added claim limitation in the amended portion of the claims.  Therefore, although the Applicant has overcome the grounds of rejection under 35 § USC 102, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 4 January 2022, the status of the claims is as follows: Claims 1-9, 11, 13-18 have been amended.  Claims 19-20 have been cancelled.  Claim 21 is new.
Claims 1-18 and 21 are pending.

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claims 1, 5, and 11, the limitation “a start point” is not shown in any of the drawings.
In claims 3, 7, and 18, the limitations “a humped part of weld bead is formed around the start point” is not shown in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features as described in the specification:
The drawings do not show: “FIG. 8 is a cross-sectional view taken along line B-B of the component shown in FIG. 7” (paragraph 0028) and “FIG. 9 is a cross-sectional view taken along 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “WC” in fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Component Produced by Brazing and Method of Producing Same.”
Claim Objections
Claim 14 is objected to because of the following informalities:  Recommend reinserting “metals” at the end of claim 14 as in “wherein the first part, the second part, and the third part are made of same metals.”  Appropriate correction is required. This new objection has been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 11 recite “…in a distance from a start point and an end point of the preceding weld.”  However, it is unclear what the word “in” means in this context within claims.  Specifically, is the Applicant intending to claim the limitation—within a distance from a start point and an end point—or is the Applicant instead intending to claim the limitation—at a distance from a start point and an end point.  For the purpose of the examination, the limitation will be interpreted as “at a distance from a start point and an end point of the preceding weld. This new rejection has been added based on the amended portion of the claim.	
Claim 21 recites “wherein the first part, the second part, and the third part are made of different metals.”  It is unclear if this claim requires that each of the three parts must be made of a different metal or if at least two of the parts must be made of a different part.  Although the Specification discloses aluminum and steel (paragraph 0003), this section of the disclosure is in the background section.  Therefore, it is unclear what different metals are being claimed in claim 21 because the Specification does not disclose three different types of metals.  Since there is no way of determining the requisite degree of the term “different metals,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	This new rejection has been added based on the amended portion of the claim.	
Claims 2-4, 6-10, and 12-18 are rejected based on their dependency to claims 1, 5, and 11, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 5-6, 8-9, and 11-17 are rejected under 35 U.S.C. 103 as being anticipated by Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) in view of Lee et al. (US-9138827-B2).
Regarding claim 1, Hiroto teaches a method of producing a component comprising a first part (floor panel FP, first member, fig. 3), a second part (dash panel DP, second member, fig. 3) and a third part (SF and FF, figs. 2a and 3; FF is part of the third member or SF, para 0028 and shown in fig. 3), wherein the first part comprises a first junction part (the portion of FP that overlaps with SF/FF; see fig. 3 annotations below), the second part comprises a second junction part (portion of DP that overlaps with FP; see fig. 3 annotations below) and a cross junction part (portion of DP that contains the weld W2; see fig. 3 annotations below), and the third part comprises a third junction part (portion of SF/FF that overlaps with DP as well as the portion of SS/FF that overlaps with FP; see fig. 3 annotations below), and wherein the third junction part comprises a part (portion of SF that overlaps with FP and that contains W2; see fig. 3 annotations below) and a remaining part (portion of SF that overlaps with DP and contains W2; see fig. 3 annotations below), (“welding method in which a plurality of metal parts are welded,” para 0001), the method comprising: coupling the first part (floor panel FP, first member, fig. 3) and the second part (dash panel DP, second member, fig. 3) to each other by performing a preceding weld (welding line W1, fig. 3) in a state of overlapping (“the welding device WM includes a clamp member CP for holding a plurality of metal members stacked one on another,” para 0032) a part of the first junction part and the second junction part (see examiner-construed parts, annotated fig. 3 below); and after performing the preceding weld, coupling the first part, the second part, and the third part (front side frame SF, third member, fig. 3) to each other by performing a following weld (weld line W2, fig. 3) while overlapping the part of the third junction part with an opposite part of the first junction part and overlapping the remaining part of the third junction part with the cross junction part (see examiner-construed parts, annotated fig. 3 below).  Hiroto does not explicitly disclose allowing the following weld to intersect across the preceding weld at a distance from a start point and an end point of the preceding weld.

Hiroto, figs. 3 (annotated) and 6

    PNG
    media_image1.png
    639
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    878
    media_image2.png
    Greyscale

However, in the same field of laser welding, Lee teaches allowing the following weld (construed as fine welding pattern P2, fig. 5) to intersect across the preceding weld (construed as main welding pattern P1, fig. 5) at a distance (fig. 1 shows five intersection points that are at a distance from the start and end points of P1) from a start point (start point of P1, fig. 5) and an end point (end point of P1, fig. 5).  The advantage of using a second fine welding pattern, as taught by Lee, in the welding method, as taught by Hiroto, is that by using a zig-zag pattern in a reverse pattern at the end of a weld line, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is enhanced (Lee, column 2, lines 12-20).
Lee, fig. 5

    PNG
    media_image3.png
    423
    361
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, a zig-zag pattern in a reverse pattern at the end of a weld line, in view of the teachings of Lee, because by using a zig-zag pattern, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is also enhanced (Lee, column 2, lines 12-20).
Regarding claim 2, Hiroto teaches wherein the preceding weld (W1, fig. 3) is performed at the second junction part along an edge of the first junction part (see examiner-construed parts, annotated fig. 3 below; similar to how the Applicant shows in fig. 7 the weld line W1 at a distance from the edge of the first part 100, so Hiroto teaches the weld W1 at a distance along the edge of FP).
Hiroto, fig. 3, annotated

    PNG
    media_image4.png
    639
    839
    media_image4.png
    Greyscale

Regarding claim 4, Hiroto teaches further comprising forming a reinforcing flange bent upward to reinforce an edge rigidity (“when a bending part is formed by an obtuse angle or a curve, stress concentration can be prevented more effectively,” para 0029; preventing stress to the structure through a bent welded surface is construed as providing rigidity because applied pressure is less like to break the structure resulting in the structure being more rigid) at an end part of an edge part of the second part see examiner-construed flange below in annotated fig. 3), before coupling the first part and the second part to each other (as shown in fig. 3, bend in the member DP would take place before the weld W1).
Hiroto, fig. 3, annotated

    PNG
    media_image5.png
    655
    684
    media_image5.png
    Greyscale

Regarding claim 5, Hiroto teaches a method of producing a component (“welding method in which a plurality of metal parts are welded,” para 0001), the method comprising: overlapping a first junction part of a first part (floor panel FP, first member, fig. 3) and a second junction part (see examiner-construed parts, annotated fig. 3 above) of a second part (dash panel DP, second member, fig. 3); performing a preceding weld (welding line W1, fig. 3) to couple the first part and the second part to each other; overlapping a part of a third junction part of a third part with a part of the first junction part and overlapping a remaining part of the third junction part with a cross junction part of the second part (see examiner-construed parts, annotated fig. 3 above); and after performing the preceding weld, performing a following weld (weld line W2, fig. 3) to couple the first part, the second part, and the third part to each other (as shown in fig. 3). Hiroto does not explicitly disclose the following weld intersecting across the preceding weld at a distance from a start point and an end point of the preceding weld.
However, in the same field of laser welding, Lee teaches the following weld (construed as fine welding pattern P2, fig. 5) intersecting across the preceding weld (construed as main welding pattern P1, fig. 5) at a distance (fig. 1 shows five intersection points that are at a distance from the start and end points of P1) from a start point (start point of P1, fig. 5) and an end point (end point of P1, fig. 5) of the preceding weld.  The advantage of using a second fine welding pattern, as taught by Lee, in the welding method, as taught by Hiroto, is that by using a zig-zag pattern in a reverse pattern at the end of a weld line, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is enhanced (Lee, column 2, lines 12-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, a zig-zag pattern in a reverse pattern at the end of a weld line, in view of the teachings of Lee, because by using a zig-zag pattern, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is also enhanced (Lee, column 2, lines 12-20).
	Regarding claim 6, Hiroto teaches wherein the preceding weld (W1, fig. 3) is performed at the second junction part along an edge of the first junction part (see examiner-construed parts, annotated fig. 3 above; similar to how the Applicant shows in fig. 7 the weld line W1 at a distance from the edge of the first part 100, so Hiroto teaches the weld W1 at a distance along the edge of FP).
Regarding claim 8, Hiroto teaches further comprising forming a reinforcing flange bent upward to reinforce an edge rigidity (“when a bending part is formed by an obtuse angle or a curve, stress concentration can be prevented more effectively,” para 0029; preventing stress to the structure through a bent welded surface is construed as providing rigidity because applied pressure is less like to break the structure resulting in the structure being more rigid) at an end part of an edge part of the second part (see examiner-construed flange above in annotated fig. 3), before performing the preceding weld (as shown in fig. 3, bend in the member DP would take place before the weld W1).
	Regarding claim 11, Hiroto teaches a component (“a welded structure and a welding method in which a plurality of metal parts are welded,” para 0001) comprising: a first part (floor panel FP, first member, fig. 3) comprising a first junction part (see annotated fig. 3 above); a second part (dash panel DP, second member, fig. 3) comprising a second junction part and a cross junction part meeting and intersecting the second junction part (see annotated fig. 3 above; the portion overlapping DP and FP meets/intersects the portion of DP where the weld W2 is at in the middle of the structure where the welds W1a, W2a, and W3a come together), wherein the second part is coupled to the first part such that a part of the first junction part and the second junction part are overlapped (see annotated fig. 3 above), and the second junction part and the first junction part are welded at a preceding weld (welding line W1, fig. 3); and a third part (front side frame SF, third member, fig. 3) comprising a third junction part (see annotated fig. 3 above), wherein a part of the third junction part is overlapped with an opposite part of the first junction part (see annotated fig. 3 above) and a remaining part of the third junction part is overlapped with the cross junction part (see annotated fig. 3 above), wherein the first part and the second part are welded to the third part by a following weld (weld line W2, fig. 3) for each of the first part, the second part, and the third part (as shown fig. 3).  Hiroto does not explicitly disclose wherein the following weld intersects across the preceding weld at a distance from a start point and an end point of the preceding weld.	
However, in the same field of laser welding, Lee teaches wherein the following weld (construed as fine welding pattern P2, fig. 5) intersects across the preceding weld (construed as main welding pattern P1, fig. 5) at a distance (fig. 1 shows five intersection points that are at a distance from the start and end points of P1) from a start point (start point of P1, fig. 5) and an end point (end point of P1, fig. 5) of the preceding weld.  The advantage of using a second fine welding pattern, as taught by Lee, in the welding method, as taught by Hiroto, is that by using a zig-zag pattern in a reverse pattern at the end of a weld line, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is enhanced (Lee, column 2, lines 12-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, a zig-zag pattern in a reverse pattern at the end of a weld line, in view of the teachings of Lee, because by using a zig-zag pattern, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is also enhanced (Lee, column 2, lines 12-20).
	Regarding claim 12, Hiroto teaches wherein the preceding weld and the following weld are laser welds (“continuously irradiated with a high energy beam to form a plurality of welding lines,” para 0006).
	Regarding claim 13, Hiroto teaches wherein the first junction part, the second junction part and the cross junction part, and the third junction part are respectively configured to be formed along edges of the first part, the second part, and the third part (see annotated fig. 3 below, the construed “edge parts” of each of the parts are construed as the edges of each of the parts; specifically, as construed below, the first junction part forms along the edge of FP; the second junction part and the cross junction part form along the edge of DP, and the third junction part forms along the edge of SF/FF).
Hiroto, fig. 3, annotated

    PNG
    media_image6.png
    639
    913
    media_image6.png
    Greyscale

Regarding claim 14, Hiroto teaches the invention as described above as well as wherein the first part (floor panel FP, first member, fig. 3), the second part (dash panel DP, second member, fig. 3), and the third part (front side frame SF, third member, fig. 3).  Hiroto does not explicitly disclose that the parts are made of same.
However, in the same field of laser welding, Lee teaches that the parts are made of same (“plated steel plates,” column 5, lines 12-13).  The advantage of laser welding steel plates, as taught by Lee, in the welding method, as taught by Hiroto, is that by using steel plates, the welding strength of the end portion of the welding portion may be secured (Lee, column 5, lines 11-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, steel plates, in view of the teachings of Lee, because steel plates can be used to ensure a welding strength for a welded portion (Lee, column 5, lines 11-15).

Regarding claim 15, Hiroto teaches wherein the second junction part and the cross junction part are configured by dividing a section along an edge of the second part, and wherein the second junction part and the cross junction part intersect each other at a point where the second junction part and the cross junction part meet each other (see annotated fig. 3 above; construed as the area where the endpoints W1a, W2a, and W3a lie and where the examiner-construed “cross-junction part” and the examiner-construed “second junction part” on DP meet).
	Regarding claim 16, Hiroto teaches further comprising a reinforcing flange bent upward at an end part of an edge part of the second part and configured to reinforce an edge rigidity (see examiner-construed flange below in annotated fig. 3, which shows a bent portion of DP at the location where weld W2 starts; “when a bending part is formed by an obtuse angle or a curve, stress concentration can be prevented more effectively,” para 0029; preventing stress to the structure through a bent welded surface is construed as providing rigidity because applied pressure is less like to break the structure resulting in the structure being more rigid).
	Regarding claim 17, Hiroto teaches wherein the second junction part extends toward an edge part of the second part (the portion of the part on DP that overlaps with FP extends toward the edge of DP) from a position overlapped with the part of the first junction part (see annotated fig. 3 above for the examiner-construed parts), and wherein the preceding weld (W1, fig. 3) is located along the edge of the first junction part (similar to how the Applicant shows in fig. 7 the weld line W1 at a distance from the edge of the first part 100, so Hiroto teaches the weld W1 at a distance along the edge of FP) at the second junction part (see annotated fig. 3 above for the examiner-construed parts; ).
Claims 3, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) in view of Lee as applied to claims 1-2, 5-6, 11, and 17 above and further in view of Dance et al. (US-20060163222-A1).
Regarding claim 3, Hiroto teaches the invention as described above as well as wherein a humped part of weld bead is formed at the end point of the preceding weld (W1, fig. 3; Hiroto teaches that it is known in the art to form nuggets, which are construed as “humped,” at the end of a weld- “nuggets located at the end of the nugget row,” para 0004).  Hiroto does not explicitly disclose wherein a humped part of weld bead is formed around the start point.
However, in the same field of endeavor of laser welding, Dance teaches wherein a humped part of weld bead is formed around the start point (projection 2, fig. 2).  The advantage of forming a projection at a start point of weld, as taught by Dance, in the welded structure of metal parts, as taught by Hiroto, is that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Dance, fig. 2

    PNG
    media_image7.png
    146
    377
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, forming a projection at the start point of a weld line, in view of the teachings of Dance, by solidifying a molten projection at the start point, so that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Regarding claim 7, Hiroto teaches the invention as described above as well as wherein a humped part of weld bead is formed at the end point of the preceding weld (W1, fig. 3; Hiroto teaches that it is known in the art to form nuggets, which are construed as “humped,” at the end of a weld- “nuggets located at the end of the nugget row,” para 0004).  Hiroto does not explicitly disclose wherein a humped part of weld bead is formed around the start point.
However, in the same field of endeavor of laser welding, Dance teaches wherein a humped part of weld bead is formed around the start point (projection 2, fig. 2).  The advantage of forming a projection at a start point of weld, as taught by Dance, in the welded structure of metal parts, as taught by Hiroto, is that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, forming a projection at the start point of a weld line, in view of the teachings of Dance, by completing solidifying a molten weld at the start point 2, so that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Regarding claim 18, Hiroto teaches the invention as described above as well as wherein a humped part of weld bead is formed at the end point of the preceding weld (W1, fig. 3; Hiroto teaches that it is known in the art to form nuggets, which are construed as “humped,” at the end of a weld- “nuggets located at the end of the nugget row,” para 0004).  Hiroto does not explicitly disclose wherein a humped part of weld bead is formed around the start point.
However, in the same field of endeavor of laser welding, Dance teaches wherein a humped part of weld bead is formed around the start point (projection 2, fig. 2).  The advantage of forming a projection at a start point of weld, as taught by Dance, in the welded structure of metal parts, as taught by Hiroto, is that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, forming a projection at the start point of a weld Dance, para 0030).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) in view of Lee et al. (US-9138827-B2) as applied to claim 5 above and further in view of Uchihara et al. (NPL: “Joining technologies for automotive steel sheets”).
Hiroto teaches the invention as described above as well as the preceding weld (W1, fig. 3) and the following weld (W2, fig. 3) but does not explicitly disclose wherein the preceding weld comprises laser brazing and the following weld comprises laser brazing (although Hiroto teaches the use of welding wire, para 0014).
However, in the same field of endeavor of welding, Uchihara teaches wherein the preceding weld comprises laser brazing and the following weld comprises laser brazing (“Currently, it [brazing] is in use for the welding of roof and side panels, which are external finish surfaces and for boot lids,” page 253, bottom left of page).  The advantage of using brazing, as taught by Uchihara, for the weld lines, as taught by Hiroto, is that brazing is often used for the welding of side panels and rear panels, as well as the back door openings of hatchback vehicles, where sheet assemblies of thin mild-steel sheets are used, in order to produce a brazed part that is visually attractive and that can be easily coated for an exterior surface (Uchihara, page 253, bottom left of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, using brazing, in view of the teachings of Uchihara, by using a laser and wire to form the weld lines, as taught by Hiroto, where the weld lines are formed by brazing instead of welding, as taught by Uchihara, because brazing is often used for the welding of side panels and rear panels, as well as the back door openings for hatchback vehicles, where sheet assemblies of thin mild-steel sheets are used, in order to produce a brazed part that is visually attractive and that can be easily coated for an exterior surface (Uchihara, page 253, bottom left of page).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) in view of Lee et al. (US-9138827-B2) as applied to claim 5 above and further in view of Kim (US-6241307-B1).
Regarding claim 10, Hiroto teaches the invention as described above but does not explicitly disclose wherein the first part is an upper panel of an outer panel assembly of a tailgate of a vehicle, the third part is a lower panel of the outer panel assembly of the tailgate, and the second part is an extension panel disposed between the upper panel and the lower panel of the outer panel assembly of the tailgate.
However, in the same field of laser welding, Kim teaches wherein the first part is an upper panel (upper member 12d, fig. 4) of an outer panel assembly of a tailgate of a vehicle (“tailgate structure for automotive vehicle,” abstract), the third part is a lower panel of the outer panel assembly of the tailgate (lower member 12e, fig. 4), and the second part is an extension panel disposed between the upper panel and the lower panel of the outer panel assembly of the tailgate (lateral member 12c, fig. 4).  The advantage of laser welding the members of a tailgate, as taught by Kim, in the welding method, as taught by Hiroto, is that a concentration of stress when welding the tailgate may bring forth a weakness around the junction part, thereby deteriorating the durability of the tailgate, which can be prevented by using laser welding to ensure uniform joining across the entire joined area and such that no stress is concentrated on any of the respective joined areas (Kim, column 2, lines 1-7).
Kim, fig. 4

    PNG
    media_image8.png
    443
    479
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, laser welding the members of a tailgate, in view of the teachings of Kim, because a concentration of stress when welding the tailgate may bring forth a weakness around the junction part, thereby deteriorating the durability of the tailgate, which can be prevented by using laser welding to ensure uniform joining across the entire joined area such that no stress is concentrated on any of the respective joined areas (Kim, column 2, lines 1-7).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) in view of Lee et al. (US-9138827-B2) as applied to claim 1 above and further in view of Dance et al. (US-20060163222-A1).
Hiroto teaches the invention as described above as well as the first part (floor panel FP, first member, fig. 3), the second part (dash panel DP, second member, fig. 3), and the third part (SF and FF, figs. 2a and 3; FF is part of the third member or SF, para 0028 and shown in fig. 3).  Hioroto does not explicitly disclose wherein the first part, the second part, and the third part are made of different metals.
However, Dance teaches wherein the first part, the second part, and the third part are made of different metals (para 0055).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, combining workpieces of different metals, in view of the teachings of Dance, by using aluminum and alloys thereof, titanium and alloys thereof, and stainless steel, in the system of welds, as taught by Hiroto, because by joining sheets of different materials together, advanced composite structures may be made, which may have enhanced properties, such as the manufacture of low density high stiffness sheet material (Dance, paras 0055 and 0178).
	Response to Argument
Applicant's arguments filed 8 January 2022 have been fully considered but they are not persuasive. 
Drawings
	Although the examiner considered the Applicant’s arguments on 7, the Applicant does not state where the claimed “start point” is located in the Drawings.  
	On page 7, the Applicant states the following:
“With respect to the B-B and C-C lines, the Office Action states that no correlation 
appears between the drawings Figures 7-9. See Office Action, pages 3-4. Applicant respectfully disagrees. Figure 7 shows a top view of the component 100/300/500 with the "weld lines" of the preceding weld W1 and the following weld W2. Figures 8 and 9 show cross-sectional views of the same component along line B-B (Figure 8) and line C-C (Figure 9) with the "weld lines" W1 and W2, and the "weld line" W1' (end point ("hump") of "weld line" W1) and the "weld line" W2. See present application at paragraphs [0028]-[0030].”

The examiner understands this argument to be that fig. 7 is a top view, in contrast with figures 8 and 9, which are side views.  However, this being the case, the drawings still do not correlate as shown below:

    PNG
    media_image9.png
    520
    555
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    450
    721
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    576
    630
    media_image11.png
    Greyscale


Prior Art Rejections
	On page 10, the Applicant states that “Figure 3 of Hiroto does not show that following weld W2 intersects across the preceding weld W1 in a distance from a starting point and an end point.”  The examiner agrees with the Applicant.  However, Lee et al. (US-9138827-B2) teach a pattern where weld lines cross and intersect each other.  From the examiner’s perspective, intersecting welding lines are an obvious modification to the invention taught by Hiroto.  Additionally, the Applicant states in the Specification that “it is necessary to avoid welding areas being overlapped” (paragraph 0005).  Thus, it is unclear to the examiner how the latest amendment provides grounds for the claims being allowable, when according to what is disclosed in the Specification, the problem that the Applicant is focused on is providing a solution that prevents or mitigates against overlapping (or intersecting) welding areas.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/22/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761